       Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 1 of 45. PageID #: 2547




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO



    In re: National Prescription Opiate Litigation           )   MDL No. 1:17-cv-02804
                                                             )
    THE BLACKFEET TRIBE OF THE                               )   CASE NO. 1:18-op-45749
    BLACKFEET INDIAN RESERVATION,                            )
                                                             )   JUDGE DAN AARON POLSTER
                             Plaintiff,                      )
                                                             )   MAGISTRATE JUDGE DAVID A. RUIZ
                             v.                              )
                                                             )   REPORT AND RECOMMENDATION
    AMERISOURCE BERGEN DRUG                                  )
    CORPORATION, et al.,                                     )
                                                             )
                             Defendants.                     )




          On August 3, 2018, The Blackfeet Tribe of the Blackfeet Indian Reservation (“Plaintiff”

or “Blackfeet Nation”) filed the Corrected First Amended Complaint (“FAC”) in this action. (R.

6).1 On August 31, 2018, the Manufacturer Defendants, Distributor Defendants, Pharmacy

Defendants, and Generic Manufacturing Defendants filed Motions to Dismiss and supporting

memoranda. (R. 933-1, R. 924, R. 927, R. 930). Plaintiff filed an omnibus brief in opposition to

the Defendants’ motions on October 2, 2018. (R. 1017). On October 5, 2018, an amici curiae

brief in opposition to Defendants’ motions to dismiss was filed on behalf of 448 federally

recognized Tribes. (R. 1026). Reply memoranda were filed by the Defendants on November 2,

2018. (R. 1089, R. 1084, R. 1085, R. 1091). For the reasons stated below, it is recommended that

the motions to dismiss be GRANTED in part and DENIED in part. Specifically, it is


1
 This references R. 6 in the individual docket for case 1:18-op-45749-DAP. All other record citations herein cite to
17-md-2804-DAP.

                                                         1
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 2 of 45. PageID #: 2548



recommended that Plaintiff’s federal common law public nuisance claim in Count Three be

DISMISSED, that the claim arising pursuant to the Montana Unfair Trade Practices and

Consumer Protection Act contained in Count Ten be DISMISSED, and that Plaintiff’s claims

against the Generic Manufacturers are partially preempted to the extent they are based on a

narrow category of conduct as explained in Section III.C.2, infra. In all other respects, it is

recommended that the motions to dismiss be DENIED.

        The complaint classifies the defendants by the business activities they conduct as

Marketing Defendants2 (R. 6, ¶¶37-80) and Distributor Defendants.3 (¶¶81-94). Three of the

Distributor Defendants, CVS, Walgreens, and Walmart are also referred to collectively as

National Retail Pharmacies. (¶95).

        The FAC asserts the following ten causes of action:

                                                   Federal Claims

        Count 1          RICO Opioid Marketing Enterprise (against Purdue, Cephalon, Janssen,
                         Endo, and Mallinckrodt (the “RICO Marketing Defendants”)

        Count 2          RICO Opioid Supply Chain Enterprise (against Purdue, Cephalon, Endo,
                         Mallinckrodt, Actavis, McKesson, Cardinal, and AmerisourceBergen (the
                         “RICO Supply Chain Defendants”))

        Count 3          Federal Common Law Public Nuisance (against all defendants)


2
  The “Marketing Defendants” are Purdue Pharma L.P., Purdue Pharma Inc. and The Purdue Frederick Company
(“Purdue”) (R. 6, ¶¶38-41); ); Allergan PLC, Watson Laboratories, Inc. Actavis Pharma, Inc., Actavis, LLC.
(“Actavis”) (¶¶45); Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical Industries, Ltd., Cephalon, Inc.
(“Cephalon”) (¶47-49); Johnson & Johnson, Janssen Pharmaceuticals, Inc., Noramco, Inc., Ortho-McNeil-Janssen
Pharmaceuticals Inc., Janssen Pharmaceutica, Inc. (“Janssen”) (¶¶51-56); Endo Health Solutions Inc., Endo
Pharmaceuticals, Inc., Par Pharmaceutical, Inc. (“Endo”) (¶¶62-65); Insys Therapeutics, Inc. (“Insys”) (¶69);
Mallinckrodt plc, Mallinckrodt LLC, and SpecGX LLC (“Mallinckrodt”). (¶72).
3
  The “Distributor Defendants” are Cardinal Health, Inc. (“Cardinal”) (¶82); McKesson Corporation (“McKesson”)
(¶83); AmerisourceBergen Drug Corporation (“AmerisourceBergen”) (¶85); CVS Pharmacy, Inc., CVS Indiana,
L.L.C. (“CVS”) (¶ 86), Walgreen Co, Walgreen Arizona Drug Co. (“Walgreens”) (¶87); Walmart Inc. (“Walmart”)
(¶88); Advantage Logistics (¶89); Alberson’s LLC (“Albertson’s”) (¶90); Anda Pharmaceuticals, Inc. (“Anda”)
(¶91); Associated Pharmacies, Inc. (“Associated Pharmacies”) (¶92); Dakota Drug, Inc. (“Dakota Drug”) (¶93),
Smith’s Food & Drug Centers, Inc. (“Smith’s”). (¶94).



                                                       2
    Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 3 of 45. PageID #: 2549



                                             State Law Claims

       Count 4         Common Law Public Nuisance (against all defendants)

       Count 5         Statutory Public Nuisance (against all defendants)

       Count 6         Negligence and Negligent Misrepresentation (against all defendants)

       Count 7         Common Law Fraud (against Purdue, Actavis, Cephalon, Janssen, Endo,
                       Insys, and Mallinckrodt)

       Count 8         Unjust Enrichment (against all defendants)

       Count 9         Civil Conspiracy (against all defendants)

       Count 10        Violations of Montana Unfair Trade Practices and Consumer Protection
                       Act, MCA § 30-14-101, et seq. (against all defendants)

                              I.    Fed. R. Civ. P. 12(b)(6) Standard

       Under the standards guiding review of a Fed. R. Civ. P. 12(b)(6) motion to dismiss, a

court “accepts all factual allegations as true.” Erickson v. Pardus, 551 U.S. 89, 93-94 (2007).

“‘[A] legal conclusion couched as a factual allegation,” however, is not entitled to that

assumption. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp v. Twombly,

550 U.S. 544, 555 (2007). Fed. R. Civ. P. 8(a)(2) requires “a short and plain statement of the

claim showing that the pleader is entitled to relief.” The Rule “marks a notable and generous

departure from the hypertechnical, code-pleading regime of a prior era, but it does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, at 678-679.

Nor will a complaint suffice if it relies on “‘a formulaic recitation of the elements of a cause of

action’” or “‘naked assertation[s]’ devoid of ‘further factual enhancement.’” Id. at 678 (quoting

Twombly, 550 U.S. at 555, 557).

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,
       accepted as true, to “state a claim to relief that is plausible on its face.” [Twombly]
       at 570, 127 S.Ct. 1955. A claim has facial plausibility when the plaintiff pleads
       factual content that allows the court to draw the reasonable inference that the

                                                  3
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 4 of 45. PageID #: 2550



         defendant is liable for the misconduct alleged. Id., at 556, 127 S.Ct. 1955. The
         plausibility standard is not akin to a “probability requirement,” but it asks for
         more than a sheer possibility that a defendant has acted unlawfully. Ibid.

Id. at 678. “[A] district court may dismiss a complaint for failure to state a claim ‘only if it is

clear that no relief could be granted under any set of facts that could be proved consistent with

the allegations.’” Trollinger v. Tyson Foods, Inc., 370 F.3d 602, 615 (6th Cir. 2004) (quoting

Swierzkiewickz v. Sorema N.A., 534 U.S. 506, 514 (2002); Hishon v. King & Spalding, 467 U.S.

69, 73 (1984)).

                                   II.     Factual Allegations of the FAC4

         A. The Developing Increase in Opioid Use/Abuse and Overdose Deaths

         The FAC alleges that a “push to expand opioid use” commenced in the late 1990s,

resulting in a steadily rising death toll from opioid overdoses in this country (from 8,000 in 1999,

over 20,000 in 2009, over 33,000 in 2015, and 45,000 from September 2016 to September

2017—in all 350,000 deaths attributable to opioid overdoses of which 200,000 involved

prescription opioids). (R. 6, ¶¶4-6). Further, “80% of people who initiated heroin use in the past

decade started with prescription opioids.” (¶6).

         B. Allegations of an Intentional Campaign to Increase Opioid Use

         Plaintiff alleges that despite knowing that opioids were “highly addictive and prone to

result in dependence and abuse” the Manufacturers, in order to increase sales, undertook a

“massive marketing campaign premised on false and incomplete information,” in which they


4
  This report and recommendation provides only a brief overview of the allegations in the nearly 340-page FAC.
Further, the substance of the allegations are largely the same as those found in another case in this multi-district
litigation that were set forth in a previous report and recommendation. See In re Nat'l Prescription Opiate Litig., No.
1:18-OP-45090, 2018 WL 4895856 (N.D. Ohio Oct. 5, 2018), report and recommendation adopted in part, rejected
in part, No. 1:17-MD-2804, 2018 WL 6628898 (N.D. Ohio Dec. 19, 2018). Hereafter, the court refers to that report
and recommendation and ensuing decision collectively as “Summit County,” but citations to specific portions of
those opinions utilize the court docket’s record/document (“R.”) and page identification (PageID#) numbering
systems. The court reiterates only the general allegations herein and focuses more on those allegations unique to the
case at bar.

                                                          4
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 5 of 45. PageID #: 2551



“relentlessly and methodically, but untruthfully” minimized the risk of addiction when opioids

were used to treat chronic pain and overstated the benefits of opioid use. (¶¶10, 12). The goal of

the marketing campaign, to convince doctors to change their prescribing practices, was

successful, as prescription opioid sales in the U.S. nearly quadrupled between 1999 and 2015.

(¶¶13-14). Plaintiff also alleges that the Distributors5 played a role in marketing and promoting

prescription opioids and contracted for payment to do so. (¶469). Other alleged promotional

related acts by Distributors include “create[ing] and sponsor[ing] training materials for [pro-

opioid Key Opinion Leader physicians] intended to help opioid manufacturers get opioids on the

formularies for third party payors;” proposing marketing initiatives; and coordinating marketing

messages with Manufacturers. (¶¶470-473, 319). Manufacturers allegedly created nine

categories of misrepresentation in furtherance of their campaign to increase opioid use, utilizing

“front groups” and “key opinion leaders” (KOLs) to spread their misrepresentations. It is further

alleged these front groups and KOLs were controlled and/or funded by Manufacturers but acted

under the guise of independent third parties, and that Manufacturers expended millions of dollars

on both branded and unbranded advertising. Finally, it is alleged that Defendants violated

federal, statutory, and common law duties by failing to curb or report diversion of opioids—all

with the aim of raising quotas and expanding their sales.

        C. Allegations of Harm

        The FAC asserts that the opioid epidemic particularly devastates the Blackfeet Nation

and its members and citizens, citing a 2014 U.S. Department of Health study finding that Native

Americans accounted for 23.4% of substance abuse treatment admissions for opiates in Montana


5
  Although classified in the complaint as both National Retail Pharmacies and Distributor Defendants, CVS,
Walgreens, and Walmart moved separately to dismiss. In the Analysis section, the court differentiates between these
two categories by referring to them either as “Distributors” or “Pharmacies.” For the purposes of this section only,
the Plaintiff’s references to the Distributor Defendants in the complaint includes the Pharmacies.

                                                         5
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 6 of 45. PageID #: 2552



and 9.6% for heroin. (¶¶681-682). It also cites statistics showing that 44% of pregnant women on

the Blackfeet reservation tested positive for opioid use; 56% of Blackfeet Nation newborn

infants are born with an addiction condition; 6% of 10th graders at school, located on the

Blackfeet Reservation, reported non-heroin opioid use in their lifetime; and 5,500 needles were

distributed in the first year of a Blackfeet Nation needle exchange program. (¶¶566, 686-687).

Plaintiff alleges that it has incurred substantial expenses in addressing the opioid crisis including

the costs of medical, rehabilitation and prevention services; education and naloxone training for

families; and increased fire, emergency, law enforcement and criminal justice system services

(¶¶678-679); and it further alleges that it does not have the resources to overcome these issues

(¶694).

                                                  III.     Analysis

          A. Statute of Limitations

          Manufacturers move to dismiss on the grounds that the complaint, filed June 26, 2018,

facially demonstrates that Plaintiff’s federal and state law claims accrued well before the

governing two-year to four-year statutes of limitations, asserting that the claims fail as a matter

of law because Plaintiff fails to establish an exception that would save them. (R. 933-1, PageID#

21269-21277; R. 1089, PageID# 27253-27260). Plaintiff maintains that the fraudulent

concealment and continuing violation tolling doctrines suspend operation of the applicable

statutes and raise factual questions. (R. 1017, PageID# 24569-24575).6

          Dismissal under Fed. R. Civ. P. 12(b)(6) based on a statute of limitations defense is


6
  Plaintiff advances a theory that as a sovereign, the nullum tempus doctrine immunizes its claims from the operation
of statutes of limitations. (R. 1017, PageID# 24569-24570). The argument is not persuasive because Montana law
provides, “The limitations prescribed in part 2 of this chapter apply to actions brought in the name of the state or for
the benefit of the state in the same manner as to actions by private parties.” Mont. Code Ann. § 27-2-103; see also
Caterpillar Tractor Co. v. Dep't of Revenue of State of Mont., 633 P.2d 618, 622 (Mont. 1981) (“Section 27-2-103,
MCA . . . provides that the statutes of limitations are applicable to the State of Montana.”). (R. 1089, PageID#
27253-27254).

                                                           6
    Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 7 of 45. PageID #: 2553



appropriate only if the complaint affirmatively demonstrates that the claim is time-barred.

Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012), cert. denied, 568 U.S. 1157

(2013). Under Montana law, a limitation period does not commence “until the facts constituting

the claim have been discovered or, in the exercise of due diligence, should have been discovered

by the injured party” if the underlying facts “are by their nature concealed or self-concealing” or

if “the defendant has taken action which prevents the injured party from discovering the injury or

its cause.” Mont. Code Ann. § 27-2-102(3); McCormick v. Brevig, 980 P.2d 603, 619-620 (Mont.

1999). Montana law also holds that limitations periods applicable to equitable nuisance claims

are tolled “until the source of the injury is abated.” Knight v. City of Missoula, 827 P.2d 1270,

1277 (Mont. 1992).

       The FAC alleges that in the absence of ARCOS data that was unavailable prior to the

District Court’s April 18, 2018 Order, reasonable diligence could not have enabled earlier

discovery of the misconduct Defendants allegedly concealed, including their failure to comply

with suspicious order reporting obligations, while making false assurances to the contrary. (R. 6,

¶¶723-731; see also ¶¶474-635). Plaintiff further alleges that Defendants’ “ongoing course of

conduct knowingly, deliberately and repeatedly threatened and accomplished harm and risk of

harm to public health and safety.” (R. 6, ¶734; see also, e.g., ¶¶4, 21, 721-722, 740-741, 746,

751-757, 777, 784, 845, 875, 945-950, 966-969, 1032, 1064, 1083-1084, 1102).

       Analyzing the same arguments raised in Summit County and Muscogee Nation in support

of and opposition to the Manufacturers’ motion to dismiss, and based on the same allegations

asserted by the plaintiffs in Summit County, the court concludes that none of their claims should

be dismissed because the facts alleged supports a plausible inference that the applicable

limitations periods were subject to tolling — “either under a fraudulent concealment theory or a



                                                 7
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 8 of 45. PageID #: 2554



continuing violation theory.” (R. 1025, PageID# 24861-24862 as adopted by R. 1203, PageID#

29024-29025). For the same reasons, Plaintiff’s claims survive the Manufacturers’ motion to

dismiss on statute of limitations grounds.

         Plaintiff alleges damages that it has incurred addressing the opioid crisis that are

substantively similar to those pled in Summit County. They include costs of providing

emergency, law enforcement, and criminal justice services, among others, that are allegedly

attributable to Defendants’ “ongoing and persistent” misconduct. (E.g., R. 6, ¶¶19-20, 678-679,

852, 883, 969, 1032-1033, 1062, 1083, 1102). Manufacturers and Pharmacies contend that

recovery of these damages is barred by the municipal cost recovery rule, also known as the free

public services doctrine. (R. 933-1, PageID# 21234-21236; R. 1089, PageID# 27224-27226; R.

927-1, PageID# 21085; R. 1085, PageID# 27056-27058).7 The reasoning and conclusion of the

court in Summit County applies here, i.e., the rule does not bar recovery under Plaintiff’s federal

RICO claims, Counts One and Two. (R. 1203, PageID# 29036-29039; see also R. 1025, Page

ID# 24823-24828). The court also declines to apply the rule to Plaintiff’s state law claims and

concludes, pursuant to its prior holding, that the costs of Plaintiff’s governmental services are

recoverable to the extent that they exceed the ordinary costs of providing those services and

evidence establishes that they were incurred due to the Defendants’ violation of state law. (R.

1203, PageID# 29037-29038).




7
  The Pharmacy Defendants refer to “Major Distributors’ Chicago Brief (Part III.C); Moving Defendants’ Chicago
Brief (Part VIII).” (R. 927-1, PageID# 21085). Plaintiff “incorporates by reference the Chicago Opp. Mem. 36-37
and the Cabell Opp. Mem. 36-38.” (R. 1017, PageID# 24575). The referenced briefs in other actions raise the same
or similar arguments as those advanced in this action (except for state specific citations), none raise any argument
that would change the analysis.

                                                          8
       Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 9 of 45. PageID #: 2555



           B. Federal RICO Claims – Counts I and II

           Plaintiff pleads two claims pursuant to the Racketeer Influenced and Corrupt

Organizations (RICO) Act § 1961 et seq. Count I of the complaint asserts civil RICO violations

against the “RICO Marketing Defendants”8 who, joined by front groups and KOLs, formed an

association-in-fact “Opioid Marketing Enterprise” that they used “to engage in a scheme to

unlawfully increase their profits and sales, and grow their share of the prescription painkiller

market, through repeated and systematic misrepresentations about the safety and efficacy of

opioids for treating long-term, chronic pain,” which “fueled the U.S. opioids epidemic.” (R. 6,

¶¶764-765, 828-855). Count II alleges that the “RICO Supply Chain Defendants”9 operated an

association-in-fact “Opioid Supply Chain Enterprise” that was “formed for the purpose of

unlawfully increasing sales, revenues and profits by fraudulently increasing the quotas set by the

DEA that would allow them to collectively benefit from a greater pool of prescription

opioids….jointly agree[ing] to disregard their statutory duties to identify, investigate, halt and

report suspicious orders of opioids and diversion of their drugs into the illicit market” and

through that enterprise created the opioid epidemic. (¶¶804, 809, 878, 882, 856-887). The FAC

also alleges that the Defendants were filling suspicious orders on a “daily basis-leading to the

diversion of hundreds of millions of doses of name-brand and generic prescription opioids into

the illicit market.” (¶ 869).

           1. Previously Addressed Arguments

           The Defendants charge that Plaintiff’s RICO claims fail because they do not adequately

plead the following: (1) standing, (2) causation, (3) the existence of an enterprise, and (4)

predicate acts. They further contend that the Complaint fails to satisfy Fed. R. Civ. P. Rule 9(b)’s


8
    Purdue, Cephalon, Janssen, Endo, and Mallinckrodt. (R. 6, ¶ 764 n. 299).
9
    Purdue, Cephalon, Endo, Mallinckrodt, Actavis, McKesson, Cardinal, and AmerisourceBergen. (R. 6, ¶ 799).

                                                         9
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 10 of 45. PageID #: 2556



particularity requirement or to sufficiently differentiate among the Defendants with respect to

their allegations.10 The undersigned has addressed this same issue in the Muscogee Nation action

and found it not persuasive. The parties’ briefings in this action have not changed that

recommendation. Previously in this MDL, the court had occasion to address all these arguments

when addressing the motions for dismissal in Summit County. (R. 1025 & 1203). The issue of

RICO standing, including whether an injury to business or property was alleged or whether the

plaintiffs’ injuries were based on personal injuries, was addressed in detail. (R. 1025, PageID#

24818-24830, adopted by R. 1203, PageID# 29029-29039). Causation (R. 1025, PageID# 24830-

24842), the existence of an enterprise (Id., PageID# 24842-24845), and predicate acts were also

addressed. (Id., PageID# 24845-24854). The court also rejected the Rule 9(b) arguments,

observing that “courts have relaxed Rule 9(b)’s heightened pleading requirements in cases

involving complex fraudulent schemes or those occurring over a lengthy period of time and

involving thousands of billing documents.” (R. 1025, PageID# 24845-24846, quoting In re U.S.

Foodservice Inc. Pricing Litig., 2009 WL 5064468, at *18 (D. Conn. Dec. 15, 2009)).

Defendants either did not object to the court’s recommendations or their objections were

overruled. (R. 1203).

         After reviewing the Defendants’ briefs and replies herein, the court finds nothing

materially new in these arguments. Given that the FAC tracks the allegations in Summit County,

the court finds no reason to reiterate in any detail its recommendation that these arguments

should again be rejected.11


10
   See R. 933-1 and R. 1089 (Manufacturers), R. 924 and R. 1084 (Distributors); R. 927-1 and 1085 (Pharmacies);
R. 931-1 and 1091 (Generic Manufacturers).
11
   The present action was instituted in the United States District Court for the District of Montana, within the Ninth
Circuit, while Summit County originated in this District within the Sixth Circuit. To the extent there is any
discrepancy in these Circuits’ respective interpretation of federal law, “in a federal multidistrict litigation there is a
preference for applying the law of the transferee district ….” In re Cardizem CD Antitrust Litig., 332 F.3d 896, 912
(6th Cir. 2003) (emphasis added) (citing In re Temporomandibular Joint (TMJ) Implants Prod. Liab. Litig., 97 F.3d

                                                           10
    Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 11 of 45. PageID #: 2557



         2. New Arguments

                  a. The Nation as a Sovereign and RICO Standing

         The Distributors raise another standing challenge that was not addressed in Summit

County. They assert that in seeking to vindicate sovereign interests, Plaintiff does not qualify as a

“person” within the meaning of the RICO Act. They draw upon case law addressing a

presumption that a sovereign is not considered a “person” in certain contexts, citing Inyo County

v. Paiute-Shoshone Indians of the Bishop Cmty. of the Bishop Colony, 538 U.S. 701, 711

(2003).12 (R. 924, PageID# 20991 & n. 5; R. 1084, PageID# 27012-27013). Plaintiff responds

that it does not seek recovery purely for its sovereign interests as parens patriae for injury to its

economy, but also brings this action in its proprietary capacity for losses to its own property. (R.

6, ¶¶678, 679, 690; R. 1017, PageID# 24548-24551); see Att’y Gen. of Canada v. R.J. Reynolds

Tobacco Holdings, Inc., 103 F. Supp. 2d 134, 149 (N.D.N.Y. 2000), judgment aff’d, 268 F.3d

103 (2d Cir. 2001) (holding that a foreign sovereign is a “person” for RICO purposes). The

undersigned has addressed this same issue in the Muscogee Nation action and found it not

persuasive. The parties’ briefings in this action have not changed that recommendation.13




1050 (8th Cir. 1996); Menowitz v. Brown, 991 F.2d 36 (2d Cir. 1993)). “In an MDL proceeding, the transferee court
applies the federal law of the circuit in which it is located…. Thus, to the extent differences exist among
jurisdictions, Sixth Circuit law controls.” In re Vertrue Mktg. & Sales Practices Litig., 712 F. Supp. 2d 703, 712
(N.D. Ohio 2010) (Gaughan, J.) (emphasis added), aff'd sub nom. In re Vertrue Inc. Mktg. & Sales Practices Litig.,
719 F.3d 474 (6th Cir. 2013). Moreover, “[a]pplying divergent interpretations of the governing federal law to
plaintiffs, depending solely upon where they initially filed suit, would surely reduce the efficiencies achievable
through consolidated preparatory proceedings.” In re Korean Air Lines Disaster of Sept. 1, 1983, 829 F.2d 1171,
1174 (D.C. Cir. 1987) (Ginsburg, J.) (“Indeed, because there is ultimately a single proper interpretation of federal
law, the attempt to ascertain and apply diverse circuit interpretations simultaneously is inherently self-
contradictory.”), aff'd sub nom. Chan v. Korean Air Lines, Ltd., 490 U.S. 122, 109 S. Ct. 1676, 104 L. Ed. 2d 113
(1989).
12
   See also Vermont Agency of Nat. Res. v. U.S. ex rel. Stevens, 529 U.S. 765, 780 (2000) (applying the
“longstanding interpretive presumption that “person” does not include the sovereign” to conclude that a State is not
a “person” subject to qui tam liability under the federal False Claims Act). (R. 924, PageID# 20911 n.5; R. 1084,
PageID# 27012-27013).
13
   Manufacturers also assert that the Medical Cost Recovery Act bars Plaintiff’s claims to the extent Plaintiff seeks
to recover medical expenses associated with alleged state law claims. The court found this argument unavailing in

                                                         11
    Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 12 of 45. PageID #: 2558



         C. Preemption

             1. Manufacturers’ arguments

         Manufacturers seek dismissal of Plaintiff’s state law claims on preemption grounds,

arguing that the Court “should hold that the [Plaintiff’s] claims are generally preempted and that,

at a minimum, they are preempted to the extent that they seek to impose liability for the

Manufacturers’ marketing of opioids (1) for the treatment of chronic pain, and (2) without

limitation on dosages or duration of treatment.” (R. 1089, PageID# 27246).14 As an initial matter,

Plaintiff asserts that its “claims do not turn on the contention that these Defendants should not

have marketed their opioid[] products for non-cancer chronic pain.” (R. 1017, PageID# 24557).

Rather, Plaintiff alleges that “Manufacturer Defendants were precluded from using falsehoods

and misrepresentations in such marketing” and notes that “the gravamen of Plaintiff’s claim is

not the promotion of opioids for non-cancer long-term use, but rather promotion for that use (and

others) through fraudulent misrepresentations.” Id. The court does not interpret the FAC as

solely alleging that the Manufacturers’ liability is based on promoting their prescription opioids

for non-cancer pain, but finds that the FAC avers facts well-beyond such particular allegations,

including that the Manufacturers aggressively marketed their opioids in such a manner as to lead

to a deluge of opioids in communities that resulted in an illicit secondary market and caused

extraordinary economic and human harms. Therefore, consistent with the court’s opinion in

Summit County, the court denies the Manufacturers’ maximal claim, that Plaintiff’s state law

claims are “generally preempted.” (R. 1025, PageID# 24854-56, pp. 48-50).15



the Report and Recommendation in Muscogee Nation at section IV.G, 1:18-op-45459, and the same result is adopted
herein by reference.
14
   The Manufacturers point to several particular allegations in the Complaint that refer to these assertedly preempted
bases of liability. See R. 933-1, PageID# 21258-59, n. 13, 14.
15
   The Manufacturers also argue that the Plaintiff “effectively concedes that the Manufacturers cannot be liable for
simply representing that opioids can be safe and effective for the treatment of chronic, non-cancer pain.” (R. 1089,

                                                         12
    Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 13 of 45. PageID #: 2559



        Manufacturers argue that Plaintiff’s state-law claims seeking to impose liability for

marketing opioids for the treatment of chronic, non-cancer pain and for failing to include in their

labeling limitations on dosage or duration of opioid treatment are preempted because it would be

impossible for the Manufacturers to comply with both their federal law requirements and any

state law judgments arising from those claims. (R. 933-1, PageID# 21254).16 They argue an FDA

letter responding to a 2012 citizen petition from a group known as Physicians for Responsible

Opioid Prescribing (the “PROP Petition”) provides “clear evidence” of preemption.

        For the reasons explained when addressing this same argument in this court’s Report and

Recommendation filed this same date in the Muscogee Nation, Manufactures’ argument is not

well-taken. The court is unable to conclude that the PROP letter satisfies the clear evidence

standard from Wyeth v Levine, 555 U.S. 555, 571 (2009). It is not apparent that the FDA letter

could have preemptive effect because Plaintiff herein is not seeking opioid label changes, but to

hold Defendants liable for making allegedly false and misleading statements as set forth in the

nine categories of misrepresentations. Moreover, the court cannot rule on the alleged preemptive

effect of the FDA letter in a vacuum, ignoring material factual issues and without the benefit of a

full record. Further, it is apparent that even if the court were to agree with the Manufactures

arguments that the FDA letter has some preemptive effect, it is apparent that no reasonable

interpretation would preempt each theory of liability presented by the Plaintiffs. Therefore,

consistent with the recommendation in Muscogee Nation, the court recommends against finding

any preemption of Plaintiff’s state-law claims based on the PROP letter.



PageID# 27243. The Court does not construe the Plaintiff’s brief as offering such a concession. However, after
discovery, Plaintiff may narrow its claims and the Manufacturers may renew their arguments upon a full record.
16
   The Manufacturers also argue that “any surviving claims premised on alleged marketing misrepresentations are
preempted to the extent the relevant representations are ones a pharmaceutical manufacturer could not alter without
violating federal law.” Id.


                                                        13
    Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 14 of 45. PageID #: 2560



             2. Generic Manufacturers’ argument

        The Generic Manufacturers move to dismiss Plaintiff’s state law claims on preemption

grounds. Their preemption arguments are substantially identical to those they raised in the

Muscogee case, namely that Plaintiff’s marketing-based claims are preempted because it would

be impossible for the Generic Manufacturers to comply with the duties Plaintiff alleges while

also abiding by the FDA’s rule of “sameness” that requires generic manufacturers’ labeling and

marketing materials to be the same as those of their branded equivalents. (R. 930-1, PageID#

21172-75).

        Plaintiff’s position is essentially the same as expressed by the plaintiff in Muscogee

Nation. It argues that the Supreme Court and 6th Circuit jurisprudence on this issue allows a

generic manufacturer to transmit “Dear Doctor” letters clarifying the warnings that the FDA has

already improved for the branded manufacturers and correcting other marketing

misrepresentations made by the branded manufacturers so long as the generic manufacturer does

not include any new or different information in those letters. (R. 1017, PageID# 24564-67).

Plaintiff claims that:

        Such correctives would not have needed to contradict or even supplement the
        label; instead they would simply have reinforced and reinstated the impact of the
        warnings that were already there. Nor would such correctives have implied a
        therapeutic difference between the branded and generic versions of the drugs
        because the correctives would merely have reiterated information that was already
        contained in the labels for both branded and generic opioids.

(R. 1017, PageID# 24565-66).

        For reasons explained more fully in its report and recommendation in the Muscogee

Nation case, the court rejects Plaintiff’s argument, because it is not possible for such “Dear

Doctor” letters to achieve their intended purpose without conveying information—that in

substance, means and method of communication—violates the sameness principle. (See

                                                 14
   Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 15 of 45. PageID #: 2561



Muscogee Nation at section IV.E). Therefore, claims under that narrow theory would be

preempted.

       Plaintiff, however, also argues that its state-law claims are based on marketing

misrepresentations and are not preempted. It asserts that “[n]o federal law or regulation required

the Generic Manufacturers to make false and fraudulent misrepresentations that had not been

approved by the FDA and did not appear in the approved drug labels. (R. 1017, PageID# 24561-

62). The Generic Manufacturers maintain that, by the nature of the business model of a generic

manufacturer, they did not market or promote the opioids that they sold. (R. 930, PageID#

21170-71). They further assert the FAC contains no allegations that they did engage in

marketing, but “attempts to mask this deficiency by engaging in improper group pleading” (Id. at

PageID# 21171), fails to differentiate among the individual Generic Manufacturer Defendants,

and “lumps together all the Generic Manufacturers with other unrelated manufacturers of opioids

as “Marketing Defendants....” (Id.) The court recognizes that, unlike the Muscogee Nation

complaint, Plaintiff did not structure its complaint with specific allegations against the Generic

Manufacturers. Plaintiff’s FAC, however, contains plausible allegations against all

manufacturers, which includes the Generic Manufacturers; and merely denying those allegations

creates material issues of fact not suitable for resolution on a motion to dismiss.

       D. Counts Three, Four, and Five: Public Nuisance

             1. Count III: Federal Common Law Public Nuisance

       Plaintiff asserts a nuisance claim based on federal common law, which they reason is

appropriately invoked because Defendants’ alleged conduct is interstate in nature and creates the

types of nuisances which require “the need for a uniform rule of decision.” See Illinois v. City of

Milwaukee, 406 U.S. 91, 105 n.6 (1972) (R.1017, PageID# 24611). Contending that its status as



                                                 15
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 16 of 45. PageID #: 2562



a sovereign implicates “uniquely federal interests,” Plaintiff stresses that Defendants’ alleged

actions and their consequences were, and are, “inherently transboundary in nature,” “driven by

national policies, coordination, plans, and procedures that were carefully crafted and

implemented using national, regional, state, and local prescriber- and patient-level data” while

prescriptions “manufactured and distributed in one jurisdiction were regularly transported for

sale in another.” (R. 6, ¶¶475, 543, 636-650, 896-897). See Tex Indus., Inc. v. Radcliff Materials,

Inc., 451 U.S. 630, 640 (1981); see also Oklahoma Tax Comm’n v. Citizen Band Potawatomi

Indian Tribe of Oklahoma, 498 U.S. 505, 509 (1991) (R.1017, PageID# 24611).17

         The Manufacturers argue that this is not an appropriate case for the application of federal

common law, maintaining that it should be invoked “only in a few restricted instances” and only

where “there is a significant conflict between some federal policy or interest and the use of state

law.” FDIC v. AmFin Fin. Corp., 757 F.3d 530, 535 (1994) (R. 933-1, PageID# 21249-50). They

cite U.S. Supreme Court precedent explaining that the need for a federal rule of decision arises

only in “disputes between two states or between states and the federal government.” (R. 933-1,

PageID# 21249-50, citing Am. Elec. Power Co. v. Connecticut, 564 U.S. 410 at 421-422 (2011)).

         Although federal courts have created a federal common law of public nuisance, it does

not follow that this court must apply it in this case. The cases Plaintiff cite do not provide a

persuasive basis for doing so here. Quoting Texas Industries, Plaintiff asserts that this case

“implicates uniquely federal interests” of the sort that only a federal rule of decision can protect.

451 U.S. 630 at 640. (R. 1017, PageID# 24611). While Texas Industries referred to that general

standard, the Court also clarified and narrowed the circumstances in which its application is


17
   Plaintiff cites Oklahoma Tax Commission, a case that makes no mention of federal common law, solely for the
proposition that “Indian tribes are domestic dependent nations that exercise inherent sovereign authority over their
members and territories.” See 498 U.S. at 509. (R. 1017, PageID# 24611). This status, without more, does not
trigger the application of federal common law to this dispute. See Texas Industries, 451 U.S. 630, 641.

                                                         16
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 17 of 45. PageID #: 2563



appropriate.

        The vesting of jurisdiction in the federal courts does not in and of itself give rise
        to authority to formulate federal common law, nor does the existence of
        congressional authority under Art. I mean that federal courts are free to develop a
        common law to govern those areas until Congress acts. Absent some
        congressional authorization to formulate substantive rules of decision, federal
        common law exists only in such narrow areas as those concerned with the rights
        and obligations of the United States, interstate and international disputes
        implicating the conflicting rights of States or our relations with foreign nations,
        and admiralty cases.

451 U.S. 630 at 641.

        This case does not fall into any of those categories. Plaintiff cites Illinois v. City of

Milwaukee, but that case is inapposite as it involved a dispute between a state and four cities of a

neighboring state that were alleged to have polluted interstate waters of the United States, thus

creating a nuisance within the plaintiff’s state boundaries. The Court explained that federal

common law applied where the dispute implicated interstate bodies of water, a subject inherently

federal in nature,18 as well as conflicting rights of states. 406 U.S. at 94-97; see also Texas

Industries, 451 U.S. 630, 640. In contrast, the dispute between Plaintiff and private actors raises

no such state conflict.

        Therefore, it is recommended that Plaintiff’s Third Claim for Relief asserting a federal

public nuisance be dismissed.

        2. Counts IV and V: Montana Common Law and Statutory Public Nuisance

        Plaintiff alleges that the opioid epidemic is a continuing, but abatable, public nuisance

allegedly created by the Defendants’ “ongoing conduct of marketing, distributing, and selling

opioids, which are dangerously addictive drugs, in a manner which caused prescriptions and


18
  The court explained, “Rights in interstate streams, like questions of boundaries, have been recognized as
presenting federal questions. The question of apportionment of interstate waters is a question of federal common
law, upon which state statutes or decisions are not conclusive.” City of Milwaukee, 406 U.S. at 105 (internal
citations and quotation marks omitted).

                                                        17
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 18 of 45. PageID #: 2564



sales of opioids to skyrocket in Plaintiff’s Community, flooded Plaintiff’s Community with

opioids, and facilitated and encouraged the flow and diversion of opioids into an illegal,

secondary market, resulting in devastating consequences to Plaintiff and the residents of

Plaintiff’s Community.” (R. 6, ¶¶ 924, 926-927, 966-967; see also, e.g., 33-35, 141-143). The

FAC alleges that as a federally recognized tribe, the Nation has “sovereign power” to, inter alia,

make and operate its own government and seek legal redress for injuries to itself and its members

and “is responsible for the public health, safety and welfare of its citizens.” (¶¶31-32). The FAC

pleads a common public nuisance claim (Count IV) and asserts a separate cause of action under

Mont. Code Ann. 27-30-101 et seq. (Count V). (R. 6, ¶¶825-974). Defendants have moved to

dismiss each count.19

        The Manufacturers and Distributors assert that Count IV should be dismissed because

Montana does not recognize a freestanding cause of action for “common law public nuisance,”

but rather defines the law by statute. (R. 933-1, PageID# 21250; R. 1089, PageID# 27240; R.

1084, PageID# 27023, citing Mont. Code Ann. 27-30-101 et seq.). In doing so, the Montana

nuisance statute incorporates the common law. Belue v. State, 649 P.2d 752, 754 (Mont. 1982)

(explaining that provisions addressing public and private nuisance liability “are, in effect, but

crystallizations of the common law and are consistent with the general rules which have long

been recognized by the courts”) (internal quotation marks and citations omitted). It does not

reflect an intent to dispense with the common law cause of action. Haker v. Sw. Ry. Co., 578

P.2d 724, 727 (Mont. 1978) (“For the written law to effect a repeal of (the common law), ... the



19
  The Manufacturers’ arguments are found at (R. 933-1, PageID# 21245-21250; R. 1089, PageID# 27235-27240);
Distributors’ arguments at (R. 924, PageID# 20997-21000; R. 1084, PageID# 27023-27026); Pharmacies’
arguments at (R. 927-1, PageID# 21070-21074; R. 1085, PageID# 27044-27047); Generic Manufacturers arguments
(R. 930, PageID # 21169-21177; R. 1091); Plaintiff’s Opposition (R. 1017, PageID# 24616-24630).


                                                    18
   Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 19 of 45. PageID #: 2565



intent of the legislature to bring about the change must be clear; and, if the intent be not fairly

evident, the common law remains the rule of decision.”).

       The cases cited by the parties does not resolve their dispute as to whether the common

law claim may be sustained. Rather, it suggests that, however denominated, a public nuisance

claim will be subject to the provisions of the Montana nuisance statute as informed by common

law principles that are recognized by Montana law. Because the Defendants’ arguments do not

demonstrate that dismissal of the common law public nuisance claim is mandated, and because

Fed. R. Civ. 8(d)(2) permits alternative or hypothetical statements of a claim in separate counts,

the court declines to dismiss Count IV at the pleading stage.

               a. Montana Public Nuisance Law

       Montana’s Public Nuisance statute provides,

       (1) Anything that is injurious to health, indecent or offensive to the senses, or an
       obstruction to the free use of property, so as to interfere with the comfortable
       enjoyment of life or property, or that unlawfully obstructs the free passage or use,
       in the customary manner, of any navigable lake, river, bay, stream, canal, or basin
       or any public park, square, street, or highway is a nuisance.

       (2) Nothing that is done or maintained under the express authority of a statute
       may be deemed a public or private nuisance.

Mont. Code Ann. (“M.C.A.”) 27-30-101(1)(2). It defines a public nuisance as “one which

affects, at the same time, an entire community or neighborhood or any considerable number of

persons, although the extent of the annoyance or damage inflicted upon individuals may be

unequal.” Id., 27-30-102.

       Defendants maintain that Plaintiff’s causes of action sound in products liability, not

nuisance, arguing that Plaintiff seeks economic damages for derivative expenses arising from the

marketing and sale of allegedly harmful products and injuries to consumers. (R. 933-1, PageID#

21247-21249; R. 1089, PageID# 27235-27237; R. 924, PageID# 20999). They contend that the

                                                  19
   Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 20 of 45. PageID #: 2566



claims should be dismissed because there is no Montana Supreme Court precedent affirming

either the viability of a claim that “collapses the critical distinction between nuisance and

products liability law” or a claim that is not based on interference with land or real property

rights. For this federal court to conclude otherwise, they argue, would result in an expansive and

inadvisable substantive innovation of state law. See, e.g. Camden County Board of Chosen

Freeholders v. Beretta, U.S.A. Corp., 273 F.3d 536, 540 (3d Cir. 2001); Berrington v. Wal-Mart

Stores, Inc., 696 F.3d 604, 608 (6th Cir. 2012). Plaintiff counters that Defendants’ arguments

misconstrue the complaint’s theory of public nuisance liability and that Montana law is not

limited to the property context. (R. 1017, PageID# 24621-24626).

       In the absence of a Montana Supreme Court decision addressing the products liability and

property limitation issues, it is the court’s role to predict how that court would rule, guided by

sources that include “the decisions (or dicta) of the [State] Supreme Court in analogous cases,

pronouncements from other [of the State’s] courts, restatements of law, commentaries, and

decisions from other jurisdictions.” See State Auto Prop. & Cas. Ins. Co., v. Hargis, 785 F.3d

189, 195 (6th Cir. 2015); Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 636 (6th Cir. 2018)

(“The Court may use the decisional law of the state's lower courts [and] other federal courts

construing state law ….”).

               b. Products Liability Limitation

       Arguing that Plaintiff’s claims “are essentially products liability claims for economic

damages masquerading under the guise of nuisance law,” Manufacturers cite cases that refused

to subject manufacturers to nuisance liability based on their production or sale of products

“however harmful.” (R. 933-1, PageID# 21245-21249), citing State v. Lead Indus. Ass’n, Inc.,




                                                 20
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 21 of 45. PageID #: 2567



951 A.2d 428, 452-457 (R.I. 2008)).20 There, the court distinguished the two bodies of law,

explaining, “[p]ublic nuisance focuses on the abatement of annoying or bothersome activities[,]

[p]roducts liability law, on the other hand, has its own well-defined structure, which is designed

specifically to hold manufacturers liable for harmful products that the manufacturers have caused

to enter the stream of commerce.” Id. at 456.

        Plaintiff maintains that its nuisance claims are not concerned with the legal manufacture,

distribution, and sale of legal products lawfully placed in the stream of commerce, but rather are

based on the Defendants’ affirmative unlawful conduct in carrying out those activities, i.e.

deceptive promotion and the failure to comply with anti-diversion laws and regulations. (E.g., R.

6, ¶¶929-940, 966-967, see also ¶29). A Montana trial court decision confirms the viability of

that theory, rejecting defendants’ argument that the sale of tobacco products, an activity

authorized by Montana law, could not constitute a nuisance. See State of Montana v. Phillip

Morris, Inc., 1998 Mont. Dist. LEXIS 732, at *30-31 (1st Judicial Dist. Ct. Mont., Lewis &

Clark Cty. Sept. 22, 1998). (R. 1017, PageID# 24621-24622, 24628). The court concluded,

        The State’s nuisance claim, however, is not based on the sale of tobacco products.
        Rather, it is based on Defendants’ alleged deceitful and misleading conduct in
        promoting tobacco products; the alleged deceptive manipulation of nicotine in
        tobacco products; the alleged targeting of minors; and alleged misrepresentation
        to the public regarding the safety of tobacco products. Since the State's claim is
        not based on the sale of tobacco products but on the methods utilized by the
        Defendants in marketing those products or suppressing information, the Court
        concludes that the State has adequately pled a cause of action for public nuisance
        and that it should not be dismissed.

Id.; People v. ConAgra Grocery Prod. Co., 227 Cal. Rptr. 3d 499, 593-594, 598 (Cal. Ct. App.


20
  Defendants also cite the following: Camden Cty. Bd. of Chosen Freeholders v. Beretta, U.S.A. Corp., 273 F.3d
536, 540 (3d Cir. 2001); Ashley County v. Pfizer, Inc., 552 F.3d 659 (8th Cir. 2009); City of Perry v. Procter &
Gamble Co., 188 F. Supp. 3d 276, 291 (S.D.N.Y. 2016); Detroit Bd. of Educ. v. Celotex Corp., 493 N.W.2d 513,
520 (Mich. Ct. App. 1992); In re Lead Paint Litig., 924 A.2d 484, 505 (N.J. 2007); City of Chicago v. Beretta U.S.A.
Corp., 821 N.E.2d 1099, 1116 (Ill. 2004).


                                                        21
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 22 of 45. PageID #: 2568



2017) (affirming verdict holding lead paint manufacturers liable for the cost of remediating pre-

1951 homes based on their affirmative promotion of lead paint use for interior residential use

despite having actual knowledge of the product’s risk of serious harm), cert. denied, 139 S. Ct.

377 (2018). The ConAgra decision rejected the defendants’ argument that plaintiff’s public

nuisance claim sounded in products liability, explaining, that “[h]ere, the alleged basis for

defendants’ liability for the public nuisance created by lead paint is their affirmative promotion

of lead paint for interior use, not their mere manufacture and distribution of lead paint or their

failure to warn of its hazards.” Id. at 529 (internal quotation marks and citation omitted).21

         Decisions from the California Court of Appeal are relevant to determining how the

Montana Supreme Court would likely rule on issues arising under the Montana nuisance statute

because the Montana legislature adopted the California nuisance statute at issue in ConAgra and

County of Santa Clara and Montana courts look to California’s construction of its statute for

guidance.22 See Tally Bissell Neighbors, Inc. v. Eyrie Shotgun Ranch, LLC, 228 P.3d 1134, 1140

(Mont. 2010) (“Montana adopted § 27–30–102, MCA, verbatim from California Civil Code §

3480. This Court follows the construction placed on the statute by the highest court of the state

that first enacted the statute. Barnes, ¶ 19.”).

         Defendants’ arguments do not support a conclusion that Plaintiff’s nuisance claims are in

essence product liability claims. The FAC clearly alleges that the nuisance arises from the



21
   See also Gov't of United States Virgin Islands v. Takata Corp., 2017 WL 3390594, at *43 (V.I. Super. June 19,
2017) (rejecting argument that plaintiffs “brought a product liability claim under the guise of public nuisance” where
the allegations pertained to defendants’ affirmative misrepresentation and concealment of a known “defect rather
than [defendants’] initial manufacture and placement of the defective product in the stream of commerce.”); County
of Santa Clara v. Atl. Richfield Co., 40 Cal. Rptr. 3d 313, 329 (Cal. Ct. App. 2006) (“A products liability action does
not provide an avenue to prevent future harm from a hazardous condition, and it cannot allow a public entity to act
on behalf of a community that has been subjected to a widespread public health hazard.).
22
   A 1996 amendment to the California statute added the phrase “including, but not limited to, the illegal sale of
controlled substances,” to the definition of nuisance (1996 Cal. Legis. Serv. Ch. 658 (A.B. 2970)). With that
exception, Cal. Civ. Code §§ 3479-3482 and M.C.A. 27-30-101(1)(2) & 27-30-102(1)(2) are the same.

                                                          22
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 23 of 45. PageID #: 2569



Defendants’ conduct, not harm from a legal product that they merely placed into the stream of

commerce, and it also alleges that Plaintiff seeks to abate the nuisance. (E.g., R. 6, ¶¶35, 952,

966). That theory of nuisance liability is recognized by persuasive authority from the Montana

district court and the sister state to which the Montana Supreme Court looks for interpretive

guidance.23

                  c. Interference with Property Rights limitation

         Defendants also assert that Plaintiff’s product-related claims do not allege misuse or

interference with land or real property interests, which they contend is required to state a

cognizable public nuisance claim under Montana law. (R. 933-1, PageID# 21245-21250; R.

1089, PageID# 27235-23238). The Manufacturers state that Montana courts “almost invariably”

interpret and apply the nuisance statute to protect against interference and enjoyment of real

property. (R. 933-1, PageID# 21245-21249; R. 1089, PageID# 27235-27236, citing State ex rel.

Dep't of Envtl. Quality v. BNSF Ry. Co., 246 P.3d 1037, 1043 (Mont. 2010); Graveley Ranch v.

Scherping, 782 P.2d 371, 373 (Mont. 1989); State ex rel. Fields v. District Court of the First

Judicial District of the State of Montana, 541 P.2d 66, 67-68 (Mont. 1975); Kasala v. Kalispell

Pee Wee Baseball League, 439 P.2d 65, 68 (Mont. 1968). Noting the FAC alleges “non-physical

property damage and damage to [] proprietary interests” (R. 6, ¶946), the Distributors argue

similarly that Plaintiff’s failure to allege that any of its property has been “injuriously affected”

by the Distributors’ conduct mandates dismissal. (R. 924, PageID# 20998-999, citing Sunburst




23
  The court notes that the Montana Supreme Court found that an investigation of California nuisance law was not
necessary in a case where its analysis was limited to a review of the trial court’s jury instructions regarding Montana
public nuisance law. Tarlton v. Kaufman, 199 P.3d 263, 269-270 (Mont. 2008). That reasoning does not apply to
this court’s determination on the issue discussed above. To the contrary, the Tarlton court also reasoned that the
California decisions that defendants characterized as limiting nuisance liability would not apply to limit the
definition of what constitutes a nuisance under Montana law because that definition was not “narrowed” by the
Montana legislature. Id.

                                                          23
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 24 of 45. PageID #: 2570



Sch. Dist. No. 2 v. Texaco, Inc., 165 P.3d 1079, 1084 (Mont. 2007); Knight v. City of Missoula,

827 P.2d 1270, 1277–1278 (Mont. 1992)).24

         As Plaintiff points out, even cases relied upon by the Defendants expressly acknowledge

the “injurious to health” and “interference with enjoyment of life” provisions in the nuisance

statute. See, e.g., Kasala, 439 P.2d at 68-69 (finding that owners of property near baseball field

failed to establish that lights, noise, traffic, and flying balls “resulted in conditions which were

injurious to health, or indecent, or offensive to the senses or were obstructions to the free use of

property” nor were there “interferences created with the comfortable enjoyment of life or

property”) (emphasis added); Dep’t of Envtl. Quality, 246 P.3d at 1043 (recognizing that “the

District Court found that the contamination presents an imminent and substantial endangerment

to the public health, welfare, and safety and to the environment,” the court dismissed the claim

for failure to demonstrate that the nuisance affected an entire community, neighborhood, or

considerable number of persons at the same time); Graveley Ranch, 782 P.2d at 373 (“We

conclude that the presence of exposed lead batteries on defendants’ property resulting in a series

of livestock deaths is potentially injurious to health and sufficiently interfered with plaintiff’s use

of property sufficient to constitute a nuisance under § 27-30-101, MCA.”). Defendants cite no

precedent either expressly limiting Montana nuisance claims to the property context or rejecting

a nuisance claim for failure to allege misuse or interference with property.25


24
   Plaintiff maintains that the complaint does plead harm to its use and enjoyment of real property, in that
Defendants are alleged to have caused “increased crime, property damage, and public blight” (R. 731, ¶22) and have
“render[ed] the Nation’s citizens insecure in their lives and the use of property” (¶¶427, 460). (R. 1008, PageID#
24019-24020). These allegations, alone, lack sufficient factual support to state a plausible claim against the
Defendants. See Iqbal, 556 U.S. at 687 (“A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of
the elements of a cause of action will not do.’ . . . Nor does a complaint suffice if it tenders ‘naked assertion[s]’
devoid of ‘further factual enhancement.’”) (quoting Twombly, 550 U.S. at 555, 557).
25
   The Distributors contend that Plaintiff cannot maintain a public nuisance claim because it is not a “person whose
property is injuriously affected or whose personal enjoyment is lessened by the nuisance,” citing M.C.A. 27-30-103.
(R. 924, PageID# 20998, 20999 n. 15). The argument is not well taken because Montana law defines “person” as
including “a corporation or other entity as well as a natural person” (M.C.A. 1-1-201(1)(b)). Similarly unpersuasive

                                                         24
    Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 25 of 45. PageID #: 2571



         Moreover, the plain language of the nuisance statute belies a conclusion that only claims

alleging interference with a property right are actionable thereunder. M.C.A. 27-30-101. (R.

1017, PageID# 24624). The Montana cannons of statutory construction instruct as follows:

         Role of the judge -- preference to construction giving each provision meaning. In
         the construction of a statute, the office of the judge is simply to ascertain and
         declare what is in terms or in substance contained therein, not to insert what has
         been omitted or to omit what has been inserted. Where there are several
         provisions or particulars, such a construction is, if possible, to be adopted as will
         give effect to all.

Mont. Stat. Ann. 1-2-101.26 The Montana Supreme Court has explained:

         Montana’s definition of nuisance, which applies to both public and private
         nuisance claims, states clearly that “[a]nything which is injurious to health,
         indecent or offensive to the senses, or an obstruction to the free use of property,
         so as to interfere with the comfortable enjoyment of life or property ... is a
         nuisance.” Section 27–30–101(1), MCA. Except for limitations on farming
         operations and activities authorized by statute, the additional nuisance statutes set
         forth in Chapter 30 of the Montana Code Annotated do not provide further
         limitations on what may or may not constitute a nuisance in Montana. See
         Sections 27–30–101(2) through—(3), MCA.

Tarlton v. Kaufman, 199 P.3d 263, 269-270 (Mont. 2008) (“Since the Montana Legislature has

not narrowed the definition of what constitutes a nuisance, we are not at liberty to do so here.”).

To accept Defendants’ position would be to “omit what has been inserted” and impose a

limitation on what may or may not constitute a nuisance that the statute does not provide. See id.



is the Distributors’ argument that State of Montana v. Phillip Morris, Inc. is inapplicable because it was brought by
the State as a “public body” that is not bound by the requirements of M.C.A. 27-30-103. See M.C.A. 27-30-204 (“[a]
public nuisance may be abated by any public body or officer authorized by law”). (R. 1084, PageID# 27024-27025).
Distributors cite no authority for the proposition that the Blackfeet Nation, which alleges its status as a sovereign
government, is any less a “public body” than the State. See (R. 6, ¶¶30-31).
26
   The Manufacturers state that “the Montana Supreme Court has refused to apply the literal language of the public
nuisance statute to encompass the harm inflicted by a tree growing from one property owner’s land onto that of
another,” citing Martin v. Artis, 290 P.3d 678, 690 (Mont. 2012). That interpretation of Martin, is not supported by
the decision, which explained that while it is possible under the statute for “anything” to constitute a nuisance, a
claimant must also plead “a factual foundation that satisfies the governing legal standards” requiring that the alleged
nuisance-causing conduct is “‘either intentional, negligent, reckless, or ultrahazardous,’ ‘an inherently injurious act,’
or a condition which ‘obviously exposes another to probable injury.’” The court held that the “assertion that
[defendants’] naturally growing tree has obstructed [plaintiff’s] view does not constitute, as a matter of law” such
conduct.

                                                          25
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 26 of 45. PageID #: 2572



         Further demonstrating the viability of a public nuisance claim that does not arise in the

context of a property dispute is State of Montana v. Phillip Morris, 1998 Mont. Dist. LEXIS 732,

at *30. Quoting only the portion of the nuisance statute addressing injury to health and

interference with the comfortable enjoyment of life, the court concluded that the alleged

“methods utilized by the Defendants in marketing [their] products or suppressing information . . .

adequately pled a cause of action for public nuisance and that it should not be dismissed.” Id.27

         The court has considered the plain language of M.C.A. 27-30-101, et seq., Montana

decisional law concluding that the statutory definition of nuisance is not limited, the Montana

trial court’s State v. Phillip Morris decision, California law to which Montana courts look for

guidance, and decisions from other jurisdictions based on claims analogous to those pled by

Plaintiff. Based on those legislative and judicial sources, the court concludes that the Montana

Supreme Court would not hold that the definition of nuisance is limited to acts or conditions that

interfere with property rights and that it would recognize as actionable a public nuisance claim

that is based on a defendant’s alleged affirmative misconduct in the manufacture, distribution

and sale of the products at issue in this action.

                  d. Immunity for Authorized Activity

         Distributors assert that they cannot be held liable under an absolute nuisance theory

because the Montana statute provides that “[n]othing that is done or maintained under the

express authority of a statute may be deemed a public or private nuisance.” (R. 924, PageID#



27
  See also Ileto v. Glock Inc., 349 F.3d 1191, 1213 (9th Cir. 2003). There, quoting a provision of the California
nuisance statute that is identical to statutory provision at issue here, the court explained, “California law has never
imposed such a requirement that there be some form of an injury to land or property; indeed, as noted above,
California common law consistently has defined nuisance in broad terms that encompass injuries to health, or acts
that are “indecent or offensive to the senses” or obstructions to the free use of property in any manner that might
interfere with the “comfortable enjoyment of life or property.” Id. (emphasis in original) (citations omitted).


                                                           26
   Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 27 of 45. PageID #: 2573



20997; R. 1086, PageID# 27023, quoting M.C.A. 2-20-101(2)). They reason that as licensed

distributors of controlled substances, their activities are carried out with express statutory

authorization and therefore they are not subject to nuisance liability. Id. Such immunity,

however, applies only if it “can be fairly stated that the legislature contemplated the doing of the

very act which occasions the injury.” Barnes v. City of Thompson Falls, 979 P.2d 1275, 1278-

1279 (Mont. 1999) (emphasis added) (internal quotation marks and citations omitted). (R. 1017,

PageID# 24628-24629). The statutory authorization test, which requires a “‘particularized

assessment’” of the authorizing statute, serves to “ensure an ‘unequivocal’ legislative intent to

sanction a nuisance while avoiding the uncertainty that would result were every generally

worded statute allowed to immunize nuisance liability.” Tally Bissell Neighbors, Inc., 228 P.3d

at 1140 (quoting Barnes, 979 P.2d at 1279). The FAC alleges that the nuisance-causing conduct

exceeded defendants’ statutory authority and violated federal and state controlled substances law

and regulations–—conduct that included the failure to maintain mandated anti-diversion controls

and the distribution and sale of opioids in a manner that facilitated and encouraged their flow

into illegal secondary markets. (E.g., R. 6, ¶¶931-938, 966-967). The conclusion that DEA

registrants are not statutorily authorized to undertake that alleged conduct is beyond dispute.

       Distributors also argue that “an activity or condition can be an absolute nuisance if it is a

nuisance even when performed or maintained without fault,” and cite Barnes, 979 P.2d at 1278,

for the proposition that the substance of an absolute nuisance “is not negligence.” (R. 1084,

PageID# 27023). The Barnes court explained that an absolute nuisance is “a nuisance, the

substance ... of which is not negligence, which obviously exposes another to probable injury.”

Noting that absolute nuisance is “often” referred to as “nuisance per se”, the court also explained

that “a nuisance action may be based upon conduct of a defendant that is either intentional,



                                                  27
   Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 28 of 45. PageID #: 2574



negligent, reckless, or ultrahazardous.” Id. at 1278 (“[N]egligence is merely one type of conduct

upon which liability for nuisance may be based.”). Distributors cite no authority interpreting

Barnes as limiting absolute public nuisance claims to those alleging strict, no fault liability. The

FAC alleges that “each Defendant’s liability for creating the alleged public nuisance is based on

intentional and unreasonable and/or unlawful and/or negligent conduct.” (E.g., ¶¶930, 934, 952).

       Distributors’ assertion that the Plaintiff’s alternatively pled negligence-based qualified

nuisance claim is deficient, because the FAC does not demonstrate that they acted negligently,

fails for the reasons discussed in infra regarding Plaintiff’s negligence-based claims. (R. 924,

PageID# 21000; R. 1084, PageID# 27026).

               e. Interference with a Public Right

       Distributors and Pharmacies argue that Plaintiff fails to plead interference with a public

right. (R. 924, PageID# 20999-21000; R. 1084, PageID# 27025; R. 927-1, PageID# 21072; R.

1085, PageID# 27046). Distributors assert that the claims derive solely from personal injuries in

the form of opioid addiction suffered by some of Plaintiff’s members and therefore implicate

private rights only. They characterize the FAC as alleging an injury resulting from the

misprescription of drugs, and argue that “whether because the drugs lack adequate warnings or

are deceptively marketed,” the injury is a “quintessentially personal” one that represents the

invasion of a private right, not a public one. (R. 924, PageID# 21000; R. 1084, PageID# 27025).

Plaintiff responds that the alleged common right does not depend on aggregating the rights of

injured individuals, numerous as they may be, nor does it seek recovery based on or for those

injuries, further contending that the same conduct may infringe on both public and private rights,

which are distinct, but not mutually exclusive or contradictory. (R. 1017, PageID# 24618-

24620).



                                                 28
   Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 29 of 45. PageID #: 2575



       The Distributors further argue that “public health” and “public right” are not

synonymous, citing Lead Indus. Ass’n, for the proposition that lead poisoning constitutes a

public health crisis, but does not involve public rights. 951 A.2d at 436, 447-448. There, unlike

here, the court determined that the plaintiff’s claims were based on an aggregation of personal

injuries; sounded in products liability; failed to alleged control of the product, and that several

statutory schemes existed to address the public health hazards caused by lead paint. Id. at 453. In

contrast, the recent ConAgra decision, discussed above, construed the provision of California

nuisance statute on which Section 27-30-101 is based and stated, “[t]he community has a

collective social interest in the safety of children in residential housing…. and that [i]nterior

residential lead paint interferes with the community’s “public right” to housing that does not

poison children”). ConAgra, 227 Cal. Rptr. 3d at 552. Moreover, decisions from courts in other

jurisdictions addressing public nuisance claims against manufacturers and distributors of

prescription opioids on facts analogous to those alleged herein have recognized that the alleged

misconduct interfered with a public right. In re Opioid Litigation, No. 400000/2017, 2018 WL

3115102, at *22 (N.Y. Sup. Ct. June 18, 2018); see also In re Opioid Litigation, 400000/2017, at

13 (N.Y. Sup. Ct. July 17, 2018); State of West Virginia, ex rel. Morrisey v. AmerisourceBergen

Drug Corp., 2014 WL 12814021, at *10 (Boone Cty. Cir. Ct., W. Va. Dec. 12, 2014). (R. 1017,

PageID# 24618-24620 & Ex. 4).

       The FAC pleads that the nuisance-causing conduct discussed above “created an ongoing,

significant, unlawful, and unreasonable interference with the public health, welfare, safety,

peace, comfort, and convenience of Plaintiff and Plaintiffs’ Community.” (R. 6, ¶¶963-967).

Plaintiff further alleges that Defendants conducted their marketing, distributing, and sales

activities “relentlessly and methodically, but untruthfully” misrepresenting the risks and benefits



                                                  29
   Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 30 of 45. PageID #: 2576



of opioid treatment for long term pain management (e.g., ¶¶10, 12); facilitated and encouraged

illicit markets for diverted prescription opioids (e.g., ¶¶9, 934), flooded Montana and the

Blackfeet Reservation with more opioids than could be used for legitimate medical purposes,

filling rather than reporting suspicious orders. (e.g., ¶¶481, 542, 654, 921). The FAC also claims

that Defendants’ misconduct created what the U.S. Surgeon General deemed an “urgent health

crisis,” which was labelled a “public health epidemic” by the CDC and described by the DEA as

having a “substantial and detrimental effect on the health and general welfare of the American

people” (¶¶17, 503); that the epidemic has “severe and far reaching public health, social services,

and criminal justice consequences” (e.g.¶¶19, 928) for which Plaintiff is bearing “necessary and

costly responses” (¶¶19, 679, 674, 945, 1027); and that the epidemic’s impact on the Blackfeet

Nation is particularly devastating, citing addiction, overdoses, death, elder and child abuse and

neglect and the lack of sufficient resources to address the problems. (¶¶681-700).

       The moving defendants do not fulfill their burden to demonstrate that no rights common

to the public are threatened by the consequences of what Plaintiff alleges is the “worst man-made

epidemic in modern medical history.” (R. 6, ¶2). The FAC plausibly pleads a public right to be

free of those consequences, which are alleged to flow from the persistent and intentional

misconduct of private parties. It also plausibly pleads an injury to health that interferes with the

enjoyment of life and affects an entire community, neighborhood or considerable number of

people as required by the Montana statute.

       The Pharmacies assert that the FAC fails to support an inference that any of them

interfered with a public right because there is no allegation that any of them “control which

medications doctors prescribe, how patients use medications after they are dispensed, or any

illegal means that the drug users might use to obtain opioids.” (R. 927, PageID# 21072; R. 1085,



                                                 30
    Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 31 of 45. PageID #: 2577



PageID# 27046). The argument misconstrues the public nuisance instrumentality, which, as

discussed above is alleged to be the Defendants’ conduct in carrying out their business activities,

and not the product that they manufacture, distribute and dispense. See, e.g., James v. Arms

Tech., Inc. 820 A.2d 27. 52-53 (N.J. 2003) (“[Defendants’] public nuisance liability stems from

their marketing and distribution policies and practices, over which they have complete control.”).

(R. 1017, PageID# 24621). The FAC alleges that as CSA registrants the Pharmacies have

obligations to provide controls against diversion and theft of controlled substances and that they

failed to comply with those duties. (R. 6, ¶¶590-605). It further alleges that the Pharmacies had

knowledge of the oversupply of prescription opioids “through the extensive data and information

they developed and maintained as both distributors and dispensaries;” that ARCOS data confirms

that the Pharmacies distributed and dispensed “substantial quantities of prescription opioids” in

Montana; and that they “were, or should have been, fully aware that the quantity of opioids being

distributed and dispensed by them was untenable, and in many areas patently absurd.” (¶¶586,

588, 589, 605). The FAC sufficiently alleges that Defendants, including the Pharmacies, had

control over their own conduct, which allegedly caused and maintains the complained of public

nuisance, i.e.,

        Defendants had control over their own shipments of opioids and over their
        reporting, or lack thereof, of suspicious prescribers and orders. Each of the
        Defendants controlled the systems they developed to prevent diversion, including
        the criteria and process they used to identify suspicious orders, whether and to
        what extent they trained their employees to report and halt suspicious orders, and
        whether they filled orders they knew or should have known were likely to be
        diverted or fuel an illegal market.

(¶940; see also ¶¶924, 932, 933, 966, 967).

        The Pharmacies also contend that the FAC cannot be construed interfering with a public

right because the intervening acts of criminals and others prevent a finding that their conduct



                                                31
   Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 32 of 45. PageID #: 2578



directly resulted in the alleged harm. Montana law provides that a defendant is liable for

wrongful conduct “if it is reasonably foreseeable that plaintiff’s injury may be the natural and

probable consequence of that conduct.” Thayer v. Hicks, 793 P.2d 784, 795 (Mont. 1990); Hinkle

v. Shepherd Sch. Dist. No. 37, 93 P.3d 1239, 1245 (Mont. 2004); (explaining that “the inquiry

must be whether the defendant could have reasonably foreseen that his or her conduct could have

resulted in an injury to the plaintiff” and that “[t]he particular resulting injury need not have been

foreseeable”). As discussed above, the FAC alleges that the Pharmacies’ dispensing practices

“knowingly” allowed widespread diversion (R. 6, ¶¶586-605, 940) and that the nuisance—the

opioid crisis—and the harm it caused was reasonably foreseeable. (¶¶33, 481, 941). Furthermore,

as discussed in Summit County , arguments concerning intervening acts and foreseeability raise

factual issues not appropriately resolved on a motion to dismiss. E.g., Fisher v. Swift Transp.

Co., Inc. 181 P.3d 601, 610-611 (Mont. 2008); see also Summit County, R. 1025, PageID#

24888.

         They further argue that the pleading does not comply with Fed. R. Civ. P. 9(b), stating

that it does not identify any specific act by any of them occurring “in Montana – much less the

Blackfeet Indian Reservation” that violated any law, interfered with any public right, particularly

affected Plaintiff, or constituted pharmacy misconduct such as failures to keep records or

inventory lists. (R. 927, PageID# 21072; R. 1085, PageID# 27046). Factual allegations citing

enforcement and regulatory actions based on dispensing and recordkeeping violations against

certain of the Pharmacies in other jurisdictions (R. 6, ¶¶606-628), however, suffice “‘to raise a

reasonable expectation that discovery will reveal evidence of illegal [conduct].’” See Ohio Pub.

Emps. Ret. Sys. v. Fed. Home Loan Mortg. Corp., 830 F.3d 376, 383 (6th Cir. 2016) (quoting




                                                 32
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 33 of 45. PageID #: 2579



Twombly, 550 U.S. at 556).28

         The Generic Manufacturers contend that Plaintiff’s nuisance claims should be dismissed

for failure to meet Fed. R. Civ. P. 9(b) requirements. (R. 930-1, PageID# 21160-70, 21176; R.

1091, PageID# 27411-27415).29 They note the absence of “a single statement attributable to any

of the Generic Manufacturers about one of their generic medicines; a single statement made by a

Generic Manufacturer that reached a Montana doctor, a tribal citizen who received an opioid

prescription, or Plaintiff itself, or any of the requisite details of any fraudulent conduct, such as

who made an allegedly false statement, when, to whom, and why it is purportedly false.... [nor] a

single factual allegation pled against any Generic Manufacturer regarding its failure to comply

with any diversion monitoring or reporting allegations.” (R. 1091, PageID# 27411- 27415). That

level of specificity is not required at the pleading stage where the complaint provides sufficient

factual content for the court to reasonably infer that the Manufacturer Defendants, including

those that produce generic prescription opioids, are liable for the conduct that created the alleged

public nuisance. See Ohio Pub. Emps. Ret. Sys., 830 F.3d at 383 (citing Iqbal, 556 U.S. at 678).

The FAC alleges that each Defendant is liable for nuisance-causing conduct, including deceptive

marketing practices and violations of state and federally mandated duties to maintain diversion

control systems, that fueled addiction to and/or diversion of opioids resulting in increased

addiction and abuse, an elevated level of crime, death, injury, fear, discomfort, inconvenience,


28
   Defendants’ additional arguments, asserting failure to comply with Fed. R. Civ. P. 9(b) and to establish proximate
cause, do not mandate dismissal of the Plaintiff’s nuisance claims for the reasons stated in Summit County. (R. 1025,
PageID# 24832-24842, 24831 & nn. 19, 20, 24845-24946).
29
   The FAC does not identify “Generic Manufacturers” as a distinct defendant group—although the Plaintiff’s
opposition brief uses that phrase in response to the brief separately filed by Watson, Actavis Pharma, Actavis LLC,
Par Pharmaceutical Inc., and Par Pharmaceutical Companies, Inc. as the “Generic Manufacturers,” whose brief is
joined by Mallinckrodt, SpecGx, and Teva USA “to the extent Plaintiff’s claims rest on allegations regarding their
generic products.” (R. 6, ¶¶47-49, 74-78). (R. 930-1, PageID# 21164). The Generic Manufacturers’ brief does not
address the public nuisance claims separately, but rather as subject to the same global Rule 9(b) defenses it raises
against all the other claims.


                                                         33
   Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 34 of 45. PageID #: 2580



and direct costs to Plaintiff and its community. (E.g., R. 6, ¶¶929-930). The allegations

adequately inform the Defendants of the nature of the public nuisance claims and the grounds on

which they rest. See, e.g., Williams v. Duke Energy Int’l Inc., 681 F.3d 788, 803 (6th Cir. 2012).

Furthermore, “[i]t is a principle of basic fairness that a plaintiff should have an opportunity to

flesh out her claim through evidence unturned in discovery.” Id.

       Based on the foregoing regarding the Defendants’ alleged affirmative misconduct, the

court concludes that Plaintiff has pleaded plausible claims for relief under Counts Four and Five

for public nuisance.

       E. Count Six: Negligence-based Claims

       The elements of a cause of action for negligence in Montana are (1) duty; (2) breach of

that duty; (3) causation; and (4) damages. Gourneau ex rel. Gourneau v. Hamill, 311 P.3d 760,

762 (Mont. 2013). All Defendants challenge the sufficiency of the FAC with respect to the first

and third elements; and Distributors also challenge the second element. In Summit County, the

court concluded that the plaintiffs had pled sufficient facts to plausibly make out a claim that all

the defendants owed them a duty of care. (R. 1203, PageID# 29052-54). Further, the court also

concluded that the plaintiffs had pled facts sufficient to support their claim that the defendants’

negligent actions had proximately caused the plaintiffs’ alleged harm. (R. 1025, PageID# 24885-

88). The parties have not identified, and the court has not found, Montana authority that would

alter that conclusion. Plaintiff has plausibly alleged a duty of care owed by all the Defendants

and to satisfy the proximate cause element of the negligence action at the pleading stage.

       The Distributors argue that Plaintiff has failed to allege any facts indicating that they

breached any alleged duty to “report and halt suspicious orders.” (R. 924, PageID# 21007-08).

The court disagrees. The FAC alleges that Defendants, including Distributors, “breached their


                                                 34
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 35 of 45. PageID #: 2581



duty to Plaintiff by, inter alia: “Distributing and selling opioids in ways that facilitated and

encouraged their flow into the illegal, secondary market;” “Distributing and selling opioids

without maintaining effective controls against the diversion of opioids;” “not…effectively

monitor[ing] for suspicious orders;” “not…investigat[ing] suspicious orders;” “not…report[ing]

suspicious orders;” “not…stop[ping] or suspend[ing] shipments of suspicious orders;” and

“Distributing and selling opioids prescribed by ‘pill mills’ when Defendants knew or should

have known the opioids were being prescribed by ‘pill mills.’” (R. 6, ¶988). The FAC further

alleges that the Defendants, responsible for “monitoring the movements of controlled

substances” (Id., ¶671), “did not stop the pill mills from operating, and to the contrary

encouraged their activity by . . . continuing to supply excessive quantities of opioids.” (Id., ¶

672). According to the FAC, Distributors possessed sufficient information to be aware of

suspicious orders (Id., ¶539), but still “flooded communities with opioids in quantities that they

knew or should have known exceeded any legitimate market for opioids – even the wider market

for chronic pain.” (Id., ¶542).

         The court is satisfied, on the basis of these allegations, that Plaintiff has plausibly alleged

that Distributors have breached their duty of care. The motions to dismiss the negligence claim

should, therefore, be denied.

         Count Six also raises negligent misrepresentation and negligent per se theories.30

“‘Negligent misrepresentation has a lesser standard of proof than fraud. Rather than requiring an

intent to misrepresent, it requires a showing of a failure to use reasonable care or competence in

obtaining or communicating the information.’” Hayes v. AMCO Ins. Co., No. CV 11-137-M-

DWM, 2012 WL 5354553, at *4 (D. Mont. Oct. 29, 2012) (quoting Barrett v. Holland & Hart,


30
  It is not necessary to address Defendants’ arguments with regard to negligence per se, because the court finds
Plaintiff has sufficiently pleaded a plausible common law duty.

                                                         35
   Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 36 of 45. PageID #: 2582



845 P.2d 714, 717 (Mont 1992)). Montana law imposes the following elements for a negligent

misrepresentation claim:

       a) the defendant made a representation as to a past or existing material fact;
       b) the representation must have been untrue;
       c) regardless of its actual belief, the defendant must have made the representations
       without any reasonable ground for believing it to be true;
       d) the representation must have been made with the intent to induce the plaintiff
       to rely on it;
       e) the plaintiff must have been unaware of the falsity of the representation; it must
       have acted in reliance upon the truth of the representation and it must have been
       justified in relying upon the representation;
       f) the plaintiff, as a result of its reliance, must sustain damage.

Morrow v. Bank of Am., N.A., 324 P.3d 1167, 1180 (Mont. 2014).

       The FAC alleges extensively that Manufacturers made false statements misrepresenting

the risks and benefits of treating chronic pain with opioids, citing representative examples of

such misstatements. (R. 6, ¶¶144-468). It further alleges that Distributors gave public false

assurances of their compliance with anti-diversion obligations and cooperation with law

enforcement, “affirmatively seeking to convince the public that their legal duties to report

suspicious sales had been satisfied,” citing instances of allegedly untrue statements of fact. (Id. at

¶¶574-585, 726, 799-827, 1039-1040). Alleging that these falsehoods “misled regulators,

prescribers and the public including Plaintiff, and deprived Plaintiff of actual or implied

knowledge of facts sufficient to put Plaintiff on notice of potential claims,” the FAC further

states that Defendants intended that Plaintiff would rely on the false statements and that Plaintiff

had no means to know the truth. (¶¶723-731, 1041-1047). “There is a right to rely when the

parties are not on equal footing and do not have equal means of knowing the truth.” Brown v.

Merrill Lynch, Pierce, Fenner & Smith, Inc., 640 P.2d 453, 459 (Mont. 1982) (internal quotation

marks and citation omitted).

                                                  36
   Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 37 of 45. PageID #: 2583



       Manufacturers contend that the negligent misrepresentation claim is preempted to the

extent it is based on inadequate disclosure of opioid risks. (R. 933-1, PageID# 21256, citing

Drager v. PLIVA USA, Inc., 741 F.3d 470, 479 (4th Cir. 2014) (holding that “negligent

misrepresentations and fraudulent[] conceal[ment]” claims are preempted because they “are

premised on the content of statements made by the defendant to the plaintiff”)). The assertion

fails as discussed, supra, in the court’s preemption analysis. They further assert, as do the

Pharmacies, that the claim fails to comply with Fed. R. Civ. P. 9(b). (R. 1089, PageID# 21260-

21266; R. 927-1, PageID# 21077-21078; R. 1085, PageID# 27048-27049). As discussed supra,

the conclusion in Summit County—that the plaintiffs’ allegations satisfied Rule 9(b)—applies to

Plaintiff’s pleading for the same reasons. (R. 1025, PageID# 24831 & nn. 19, 20, 24845-24849

& n. 30).

       The Distributors and Pharmacies argue that the claim is deficient for failure to allege a

misrepresentation that was directed at Plaintiff, but they cite no Montana case holding that a

failure to plead first-party reliance or direct communication mandates dismissal of a negligent

misrepresentation claim. Similarly unpersuasive are their assertions that the elements of

justifiable reliance and resulting injuries are deficiently pled. (R. 924, PageID# 21008-21009, R.

1084, PageID# 27030; R. 927-1, PageID# 21077-21078; R. 1085, PageID# 27048-27051). These

elements involve issues of fact not appropriately resolved on a motion to dismiss. See, e.g.,

Morrow v. Bank of Am., N.A., 324 P.3d 1167, 1181 (Mont. 2014).

       Distributors’ argument that the FAC is deficient for failure to allege that any of them

misrepresented the risks of benefits of opioids is not well taken. The FAC amply alleges that the

Distributors falsely claimed that they were complying with their anti-diversion responsibilities

and cooperating with law enforcement officials to curb the epidemic. The Distributors’ reliance



                                                 37
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 38 of 45. PageID #: 2584



on the assertion that the Montana Supreme Court “held that a negligent misrepresentation claim

requires plaintiff to point to a specific false statement the defendant allegedly made” overstates

the significance of that decision. Osterman v. Sears, Roebuck & Co. is an opinion addressing the

sufficiency of evidence introduced at trial, not dismissal of a claim on a motion to dismiss. 80

P.3d 435 (Mont. 2003).

         The Pharmacies argue that the negligent misrepresentation claim fails “because Plaintiff

does not point to any representations by any of the [Pharmacies] to Plaintiff.” (R. 927-1,

PageID# 21077) (emphasis added).31 Plaintiff points to its allegation that all Defendants

“misleadingly portrayed themselves as cooperating with law enforcement and actively working

to combat the opioid epidemic” and misrepresented their compliance with their legal duty to

report suspicious orders. (R. 1017, citing R. 6, PageID# 1039). The FAC also alleged that every

Defendant “affirmatively assured the public, including the State, the Plaintiff, and Plaintiff’s

Community, that they are working to curb the opioid epidemic” and made “public assurances

that they were working to curb the opioid epidemic.” (R. 6, ¶¶723, 726). Furthermore, each of

the Pharmacies is also identified as a “Distributor Defendant.” (¶¶ 86-88, 95-96). It is alleged

that the Distributor Defendants “made broad promises to change their ways and insisted that they

sought to be good corporate citizens,” and also “publicly portrayed themselves as committed to

working with law enforcement, opioid manufacturers, and others to prevent diversion of these

dangerous drugs.,” (¶¶574-575). At this stage of the proceedings, Plaintiff has sufficiently pled

the elements of a negligent misrepresentation.




31
   In their Reply, the Pharmacies assert that even if Plaintiff adequately alleged misrepresentations on their part, the
Plaintiff, nonetheless, failed to adequately plead that it relied on those misrepresentations to its detriment. (R. 1085,
PageID# PageID# 27050). As stated above, the element of reliance is an issue of fact not appropriately resolved at
this stage.

                                                           38
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 39 of 45. PageID #: 2585



         F. Count Seven: Common Law Fraud

         Manufacturers, including the Generic Manufacturers, move to dismiss Plaintiff’s

common law fraud claim on the grounds that the FAC fails to demonstrate that the injuries

alleged were proximately caused by their own wrongful conduct; fails to comply with Fed. R.

Civ. P. 9(b); is preempted; time-barred; and seeks damages based on health care and municipal

costs that are not recoverable.32

         Under Montana law, proximate cause depends on a defendant’s ability to reasonably

foresee the “natural and probable consequence” of the alleged wrongful conduct and is generally

considered an issue to be determined by the trier of fact. E.g., Thayer v. Hicks, 793 P.2d 784,

795 (Mont. 1990); Fisher v. Swift Transp. Co., Inc., 181 P.3d 601, 610-611 (Mont. 2008). These

pleading standards are no more stringent than those governing the court’s federal RICO

causation analysis in Summit County, which therefore applies here. See Perry v. Am. Tobacco

Co., Inc., 324 F.3d 845, 850 (6th Cir. 2003).33 Reviewing allegations in the Summit County

complaint that are virtually identical to those asserted herein, the court concluded that Plaintiff’s



32
   The Manufacturers’ arguments are set forth in the following sections of their moving and reply briefs: proximate
cause (R. 933-1, PageID# 21215-21228; R. 1089, PageID# 27207-27219); Fed. R. Civ. P. 9(b) (R. 933-1, PageID#
21260-21269; R 1089, PageID# 27246-27252); preemption (R. 933-1, PageID# 21253-21259; R. 1089, PageID#
27243-27246); statute of limitations (R. 933-1, PageID# 21269-21277; R.1089, PageID# 27252-27260); recovery of
health care costs (R. 933-1, PageID# 21230-21234; R. 1089, PageID# 27219-27224); and recovery of municipal
costs (R. 933-1, PageID# 21234-21236; R. 1089, PageID# 27224-27226). Manufacturers refer to Manufacturers’
Joint brief in the Summit County action, R. 499-1, § II.B.4.b and R. 746, § V.B.2.a. (R. 933-1, PageID# 21261,
21268). The Generic Manufacturers, moving separately, adopt and incorporate arguments set forth in the following
briefs: Manufacturers’ Joint briefs in this action (R. 933-1; R. 1089); Generic Manufacturers’ briefs in the Muscogee
Nation action (R.929-1; R. 1090). (R. 930-1, PageID# 21164 n.2; R. 1092, PageID# 27414).
          Plaintiff’s counter-arguments are set forth in the following sections of their opposition brief: proximate
cause (R. 1017, PageID# 24576-24592); Fed. R. Civ. P. 9(b) (id., PageID# 24591-24608); preemption (id., PageID#
24555- 24569); statute of limitations (id., PageID# 24569-24575); recovery of health care costs (id., PageID#
24551-24555); and recovery of municipal costs (id., PageID# 24575-24576).
33
   The Perry court explained that a “claim-by-claim” causation inquiry was not necessary in light of “Holmes’
emphasis that the RICO statute incorporates general common law principles of proximate causation, 503 U.S. at
267.” 324 F.3d at 850 (“The same principles that lead us to conclude that plaintiffs’ antitrust and RICO claims were
properly dismissed lead to the inevitable conclusion that their state law claims must also fail.”) (internal quotation
marks and citation omitted).

                                                         39
   Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 40 of 45. PageID #: 2586



federal RICO claims sufficed to plead proximate cause. (R. 1025, Page ID# 24832-24842; R.

1203, PageID# 29026-29029). The court’s prior determination that the Summit County complaint

satisfied Rule 9(b) also applies to Plaintiff’s pleading of Count VII. (R. 1025, PageID# 24845-

24850). The moving defendants fail to demonstrate that any of the arguments they raise

mandates dismissal of the Blackfeet Nation’s common law fraud claim.

       G. Count Eight: Unjust Enrichment

       Plaintiff has plausibly alleged a claim for unjust enrichment. Under Montana law, “[t]he

essential elements of an unjust enrichment claim are: (1) a benefit conferred on one party by

another; (2) the other’s appreciation or knowledge of the benefit; and (3) the other’s acceptance

or retention of the benefit under circumstances that would render it inequitable for the other to

retain the benefit without compensating the first party for the value of the benefit.” Associated

Mgmt. Servs., Inc. v. Ruff, 424 P.3d 571, 167 (Mont. 2018); Darty v. Grauman, 419, P.3d 116,

119 (Mont. 2018); N. Cheyenne Tribe v. Roman Catholic Church, 296 P.3d 450, 457 (Mont.

2013) (observing that “the concept of unjust enrichment plays an important role as a tool of

equity: unjust enrichment law developed to remedy injustice when other areas of the law could

not, and, therefore, must remain a flexible and workable doctrine”) (internal citations omitted);

see also 66 Am.Jur.2d Restitution and Implied Contracts § 11.

       According to the FAC, “Plaintiff has paid for the cost of Defendants’ externalities and

Defendants have benefited from those payments because they allowed them to continue

providing customers with a high volume of opioid products. Because of their deceptive

marketing of prescription opioids, Marketing Defendants obtained enrichment they would not

otherwise have obtained.” (R. 6, ¶1080). Moreover, it alleges “Defendants obtained enrichment

they would not otherwise have obtained” because of their “conscious failure to exercise due



                                                40
   Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 41 of 45. PageID #: 2587



diligence in preventing diversion.” Id. All the Defendants challenge Plaintiff’s externalities

theory, with the Pharmacies maintaining that it “fails as a matter of law” (R. 924, PageID#

21009), and is not recognized in Montana. (R. 1084, PageID# 27031; R. 1085, PageID# 27051;

see also R. 933-1, PageID# 21250-53).

       In Summit County, the court determined that the plaintiffs had stated a facially plausible

claim for unjust enrichment based on the theory that they had unjustly enriched the defendants

by paying the costs of their negative externalities. (R. 1203, PageID# 29055-57, R. 1025,

PageID# 24897-24901). The Blackfeet Nation’s unjust enrichment claim herein is based on the

same theory and similar allegations. The parties have not identified, and the court has not found

any Montana authority indicating that Montana courts would reject this theory. Consequently,

the court concludes that the FAC alleges a plausible claim for unjust enrichment.

       H. Count Nine: Civil Conspiracy

       Plaintiff alleges each defendant participated in a civil conspiracy. Under Montana law, a

civil conspiracy claim requires a plaintiff to establish the following elements: “(1) two or more

[conspiring] persons . . . .; (2) an object to be accomplished; (3) a meeting of the minds on the

object or course of action; (4) one or more unlawful overt acts; and (5) damages as the proximate

result thereof.” Sullivan v. Cherewick, 391 P.3d 62, 67 (Mont. 2017) (quoting Schumacker v.

Meridian Oil Co., 956 P.2d 1370, 1373 (Mont. 1998). Defendants each move to dismiss the civil

conspiracy claim, arguing that Plaintiff has failed to allege sufficient facts to show a meeting of

the minds and failed to allege any unlawful overt acts. (R. 924, PageID# 21011-12; R. 927-1,

PageID# 21079-80; R. 933-1, PageID# 21278). In addition, the Pharmacies and Distributors

argue that Plaintiff has not alleged that any wrongful conduct has proximately caused their

alleged harm. (R. 924, PageID# 21012; R. 927-1; PageID# 21079).



                                                 41
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 42 of 45. PageID #: 2588



        The court has considered and rejected similar arguments raised by the defendants in

Summit County, namely that the plaintiffs had failed to allege “unlawful acts” and “conspiratorial

agreement.” (R. 1025, PageID# 24901-04). Therein, the court concluded that the plaintiffs

therein had plausibly pleaded such a claim. Id. The requirements for civil conspiracy in Montana

are similar to those in Ohio.34 The parties have not identified, and the court has not found any

Montana authority suggesting a different result in this case. Therefore, the court concludes, in

accordance with the aforementioned decision in Summit County, that the Blackfeet Nation has

sufficiently pleaded a claim for civil conspiracy against all Defendants.

        I. Count Ten: Montana Consumer Protection Act

        Plaintiff’s Tenth Claim for Relief alleges violations of the Montana Consumer Protection

Act (“MCPA”) by all Defendants. (R. 6, PageID# 860-64). The MCPA prohibits “unfair methods

of competition and unfair or deceptive acts or practices in the conduct of any trade or

commerce.” MCA § 30-14-103. All Defendants have moved to dismiss this claim, asserting not

only that they have not violated the statute, but that the Blackfeet Nation is not a proper plaintiff

with standing under the MCPA. (R. 924, PageID# 21012-14); R. 933-1, PageID# 21240-42; R.

927, PageID# 21081-84). The Court agrees.

        The MCPA allows a private cause of action to be brought by “consumers,” which the

statute defines as “a person who purchases or leases goods, services, real property, or

information primarily for personal, family, or household purposes.” Mont. Code § 30-14-102(1);

See Fink v. Meadow Lake Estates Homeowners’ Ass’n, 384 Mont. 552, 2016 WL 2668136 (May

10, 2016). Defendants assert that Plaintiff is not a consumer, and Plaintiff’s Opposition makes no



34
   Ohio requires: “(1) a malicious combination; (2) two or more person; (3) injury to person or property; and (4)
existence of an unlawful act independent from the actual conspiracy.” Hale v. Enerco Grp., Inc., 2011 WL 49545,
at *5 (N.D. Ohio Jan. 5, 2011) (citation and internal quotation marks omitted).

                                                        42
     Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 43 of 45. PageID #: 2589



effort to argue otherwise. Rather, Plaintiff contends, without citing any Montana law, that it has

parens patriae standing to sue to enforce the MCPA on behalf of its collective citizens. (R. 1017,

PageID# 24548). That assertion, however, runs contrary to the plain language of the MCPA. In

addition to authorizing individual consumer claims, the MCPA expressly bars class actions.

Mont. Code § 30-14-133. Furthermore, the MCPA grants specific statutory authority for

enforcement actions by the Montana Department of Justice in the name of the State of

Montana,35 plus, in some circumstances, by Montana county prosecutors.36 The MCPA grants no

other governmental entity the power to sue to enforce violations. As such, the Montana

legislature expressed a clear policy judgment in determining which governmental actors could

sue to protect consumer rights under the MCPA. Plaintiff’s Opposition cites no authority that

persuades this court that its claim is viable.

         The court, therefore, concludes that Plaintiff is not a proper party under the MCPA

because Plaintiff it is not a consumer, lacks statutory authority to sue, and even if it had parens

patriae authority, such a suit would violate the statute’s bar against collective actions. Count Ten

should be dismissed.




35
   “Whenever the department has reason to believe that a person is using, has used, or is about to knowingly use any
method, act, or practice declared by 30-14-103 to be unlawful and that proceeding would be in the public interest,
the department may bring an action in the name of the state against the person to restrain by temporary or permanent
injunction or temporary restraining order the use of the unlawful method, act or practice upon giving appropriate
notice to that person.” Mont. Code § 30-14-111(1).
36
   “It is the duty of the county attorney to lend the department the assistance that the department may request in the
commencement and prosecution of actions pursuant to this part. The county attorney, on request of the department
or another county attorney, may initiate all procedures and prosecute actions in the same manner as provided for the
department. If an action is prosecuted by the county attorney alone, the county attorney shall notify the department
as to the nature of the action and the parties to the action within 30 days of the filing of the action. The county
attorney shall report on the action to the department within 30 days of the final disposition of the matter.” Mont.
Code § 30-14-121.

                                                         43
   Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 44 of 45. PageID #: 2590



                                        IV. Conclusion

       For the foregoing reasons, it is recommended that the motions to dismiss be GRANTED

in part and DENIED in part. Specifically, it is recommended that Plaintiff’s federal common law

public nuisance claim in Count Three be DISMISSED, that the claim arising pursuant to the

Montana Unfair Trade Practices and Consumer Protection Act contained in Count Ten be

DISMISSED, and that Plaintiff’s claims against the Generic Manufacturers are partially

preempted to the extent they are based on a narrow category of conduct as explained in Section

III.C.2, supra. In all other respects, it is recommended that the motions to dismiss be DENIED.

                                            s/ David A. Ruiz
                                            David A. Ruiz
                                            United States Magistrate Judge

Date: April 1, 2019

                                          OBJECTIONS
        As set forth in the Court’s Summit County Orders regarding Objections to Report
and Recommendation (R. 1032; 1048), unless otherwise ordered by the Court,
Manufacturer Defendants shall coordinate to file a single document addressing objections
common to all manufacturing defendants, Generic Manufacturer Defendants shall
coordinate to file a single document addressing objections common to all generic
manufacturing defendants, Distributor Defendants shall coordinate to file a single
document addressing objections common to all distributor defendants, Pharmacy
Defendants shall coordinate to file a single document addressing objections common to all
pharmacy defendants, and the PEC shall file a single document addressing objections
common to all plaintiffs. Defendants filing Objections to the R&R are directed to
collaborate with other co-defendants also filing Objections in order to prevent duplicative
arguments on the same issue. For example, Manufacturer, Generic Manufacturer,
Distributor, and Pharmacy Defendants shall coordinate to avoid objecting to the same
issues.
        The Court will also accept Responses to the Parties’ Objections. All Defendants are
directed to coordinate with one another to file a single Response to Plaintiffs’ Objections.
Plaintiffs are directed to file a single Response that addresses the Objections of all the
above-classes of Defendants.
        Page limits for the Parties’ Written Objections are hereby set to 15 pages for each
class of defendant, and 10 pages for Plaintiffs. Alternatively, all Defendants may file a
single, omnibus 60-page filing of Written Objections. Page limits for the Parties’ Responses
are set to 10 pages for both Plaintiffs and Defendants.



                                               44
   Case: 1:18-op-45749-DAP Doc #: 56 Filed: 04/01/19 45 of 45. PageID #: 2591



       Due to the collaboration requirement, the Parties are hereby granted an extension
of time to file their Objections and Responses. The Parties’ Objections are due no later
than 5:00 pm ET on Monday, April 29, 2019. The Parties’ Responses are due not later than
5:00 pm ET on Thursday, May 9, 2019.




                                           45
